Rogers, Judge,
dissenting.
{¶ 28} I respectfully dissent from the opinion of the majority. Regardless of how claimant/appellee pursued her claim, the claim was allowed as an occupational disease. Crawford appealed the allowance of an occupational disease. The procedure for a workers’ compensation appeal to a trial court requires the claimant to file the “complaint” with the trial court, even when the employer files the notice of appeal. In this case, the claimant was limited in her complaint to the issues appealed by Crawford, and that was the allowance for an occupational disease. If the claimant/appellee had desired to appeal the fact that there was no allowance for an industrial injury, she was required to file a cross-appeal. There being no cross-appeal, it was error to consider an industrial injury at trial. I would reverse and remand for a new trial.